Russell, Chief Justice, and Atkinson, Presiding Justice,
dissenting. The action is personal, as distinguished from a proceeding in rem. 1 R. C. L. 324, §§ 10, 13. 1 C. J. S. 943, 944, 1148, §§ 1(f), 5, 6, 52. In so far as it refers to injunction, it is strictly in personam. 14 R. C. L. 307, § 4, notes 16, 17. Being so, the action for injunction to prevent cutting of timber on land in Florida was maintainable in Georgia, where the defendant resides and has been personally served with the process of the court. The courts of Florida could not enjoin the defendant resident of Georgia on constructive service. In these circumstances, if the courts of Georgia could not enjoin only because the land was in Florida, the plaintiff would be in the position of, having a right which the courts could not enforce. A situation against which the law thus provides: “For every right there shall be a remedy, and every court having jurisdiction of the one may, if necessary, frame the other.” Code, § 3-105.